--------------------------------------------------------------------------------

Exhibit 10.4

INVESTOR RELATIONS ESCROW AGREEMENT

          This INVESTOR RELATIONS ESCROW AGREEMENT (this “Agreement”) is made as
of April 14, 2010 by and among Dragon Acquisition Corporation, a Cayman Islands
company (the “Company”) with its address at Shandong Motorway Building, 29
Miaoling Road, Qingdao 266000, People’s Republic of China, Collateral Agents,
LLC, a New York limited liability company, with its address at 111 West 57th
Street, Suite 1416, New York, New York 10019 (the “Escrow Agent”), Brean Murray,
Carret & Co., LLC (the “Placement Agent”) and Access America Investments, LLC
(the “Investor Representative”). All capitalized terms used in this Agreement
and not otherwise defined herein shall have the respective meanings assigned
them in the Subscription Agreement, between the Company and each investor
signatory thereto (collectively, the “Investors”), dated April 14, 2010.

W I T N E S E T H:

          WHEREAS, the Company is offering to the Investors, on a “best efforts”
basis, investment units (“Units”), each Unit consisting of (i) one (1) of the
Company’s 6% Convertible Preference Shares, par value $0.002112 per share,
convertible into one of the Company’s ordinary shares, par value $0.002112 per
share (the “Ordinary Shares”) and (ii) one (1) warrant to purchase one-half of
one of the Ordinary Shares, at a per share exercise price of $6.00 (or two
half-shares for $3.00 each) , for aggregate gross proceeds of a minimum of
$15,000,000 (or a lower amount at the discretion of the Company and the
Placement Agent) and up to a maximum of $20,000,000 (the “Offering”), in
reliance upon an exemption from securities registration afforded by Regulation D
and/or Regulation S as promulgated under the Securities Act of 1933, as amended
(the “Securities Act”) and Section 4(2) of the Securities Act;

          WHEREAS, such Offering is in connection with the combination (the
“Combination”) of the Company and Leewell Investment Group Limited, a Hong Kong
company (“Leewell”). The closing of the Combination is conditioned upon all of
the conditions of the Offering being met, and the Offering is conditioned upon
the closing of the Combination (the “Closing”). Leewell owns 100% of the issued
and outstanding capital stock of Qingdao Oumei Real Estate Development Co., Ltd.
(“Qingdao Oumei”), a company incorporated under the laws of the People’s
Republic of China (“China” or the “PRC”). Pursuant to the Combination, Leewell
and Qingdao Oumei will become wholly-owned subsidiaries of the Company.

          WHEREAS, the Company proposes to establish an escrow account (the
“Escrow Account”), which shall include One Hundred Twenty Thousand Dollars
($120,000) of the Offering proceeds to be used for investor relations fees (the
“IR Escrow Amount”); and the Escrow Agent is willing to establish the Escrow
Account on the terms and subject to the conditions hereinafter set forth; and

          WHEREAS, the Investors have appointed the Investor Representative to
act on their collective behalf with respect to this Agreement and all amendments
thereto.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

          1.        Appointment of Escrow Agent. The Company and Investor
Representative hereby appoint Escrow Agent as escrow agent to act in accordance
with the terms and conditions set forth in this Agreement, and the Escrow Agent
hereby accepts such appointment and agrees to establish the Bank Account (as
defined below) on the terms and subject to the conditions hereinafter set forth.

          2.        Establishment of the Bank Account. The Escrow Agent shall
establish an interest-bearing bank account at the branch of the bank selected by
the Escrow Agent (heretofore defined as the “Bank Account”). The purpose of the
Bank Account is for (a) the deposit of the IR Escrow Amount by the Company, and
(b) the disbursement of collected funds, all as described herein.

--------------------------------------------------------------------------------

          3.        Delivery of the Escrow Amount. The Company hereby directs
the Escrow Agent to receive the Escrow Amount to be transferred to it at the
Closing and hold and disburse it as provided in this Agreement. The Escrow
Amount shall be held by the Escrow Agent in the Bank Account as follows:

Account Name: Dragon Acquisition Corporation
Account Number: 664685153
Bank Name: HSBC BANK USA, N.A.
Bank Address: 9201 3rd Ave, Brooklyn, NY 11209
ABA Number: 021001088
Swift Number: MRMDUS 33

          4.        Disbursements from the Bank Account. The Escrow Agent shall
release the IR Escrow Amount in incremental amounts pursuant to written
instructions provided to it by the Company and Placement Agent to an investor
relations firm appointed by the Company subject to the consent by the Investor
Representative, which consent it shall not unreasonably withhold. If the entire
IR Escrow Amount is not disbursed within two (2) years from the date hereof, the
balance of the IR Escrow Amount will be returned to the Company. Under no
circumstances shall the Escrow Amount be disbursed to anyone other than the
Company unless the Company or the Company’s investor relations firm provides
written instructions to such effect.

          5.        Duration. This Agreement shall terminate upon the
disbursement of the entire IR Escrow Amount in accordance with Section 4.

          6.        Interpleader. Should any controversy arise among the parties
hereto with respect to this Agreement or with respect to the right to receive
the Escrow Amount, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. The Escrow Agent is also hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent. If the Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 6 shall be filed in any court
of competent jurisdiction in New York, New York, and the Escrow Amount in
dispute shall be deposited with the court and in such event Escrow Agent shall
be relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to the EscrowAmount.

          7.        Exculpation and Indemnification of Escrow Agent.

                    7.1      The Escrow Agent is not a party to, and is not
bound by or charged with notice of any agreement out of which this escrow may
arise. The Escrow Agent acts under this Agreement as a depositary only and is
not responsible or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of the subject matter of the escrow, or any
part thereof, or for the form or execution of any notice given by any other
party hereunder, or for the identity or authority of any person executing any
such notice. The Escrow Agent will have no duties or responsibilities other than
those expressly set forth in this Agreement. The Escrow Agent will be under no
liability to anyone by reason of any failure on the part of any party hereto
(other than the Escrow Agent) or any maker, endorser or other signatory of any
document to perform such person’s or entity’s obligations hereunder or under any
such document. Except for this Agreement and instructions to the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof. The Escrow
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder.

- 2 -

--------------------------------------------------------------------------------

                    7.2      The Escrow Agent will not be liable for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the exercise of its own best judgment, and may rely
conclusively on, and will be protected in acting upon, any order, notice,
demand, certificate, or opinion or advice of counsel (including counsel chosen
by the Escrow Agent), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.

                    7.3      The Escrow Agent will be indemnified and held
harmless, jointly and severally, by the Company from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by the Escrow Agent in connection with any claim or demand, which, in
any way, directly or indirectly, arises out of or relates to this Agreement or
the services of Escrow Agent hereunder; except, that if the Escrow Agent is
guilty of willful misconduct, fraud or gross negligence under this Agreement,
then the Escrow Agent will bear all losses, damages and expenses arising as a
result of such willful misconduct, fraud or gross negligence. Promptly after the
receipt by the Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
the Escrow Agent will notify the other parties hereto in writing. For the
purposes hereof, the terms “expense” and “loss” will include all amounts paid or
payable to satisfy any such claim or demand, or in settlement of any such claim,
demand, action, suit or proceeding settled with the express written consent of
the parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys’ fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding. The
provisions of this Section 7.3 shall survive the termination of this Agreement.

                    7.4      If at any time the Escrow Agent is served with any
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects the Escrow Amount
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the transfer of the Escrow Amount)
(an “Order”), the Escrow Agent is authorized to comply therewith in any manner
it or legal counsel of its own choosing deems appropriate, provided, that the
Escrow Agent shall immediately provide notice to the Company, the Placement
Agent, and the Investor Representative of such Order, and, to the extent
permitted under the Order, shall defer compliance with the Order until the
Company, the Placement Agent, and the Investor Representative have had an
opportunity to dispute, appeal, or otherwise challenge such Order. If the Escrow
Agent complies with any such Order after complying with all other requirements
under this Section 7.4, Escrow Agent shall not be liable to any of the parties
hereto or to any other person or entity even though such Order may be
subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

                    7.5      The Escrow Agent shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Escrow Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility), except to the extent that it failed to act reasonably
to avoid or restrict the effect of any such occurrence on its duties,
obligations, and responsibilities hereunder.

- 3 -

--------------------------------------------------------------------------------

                    7.6      The Escrow Agent shall not be called upon to advise
any party as to the wisdom in selling or retaining or taking or refraining from
any action with respect to any securities or other property deposited hereunder.

                    7.7      When the Escrow Agent acts on any information,
instructions, communications (including, but not limited to, communications with
respect to the delivery of securities or the wire transfer of funds) sent by
telex, facsimile, email or other form of electronic or data transmission, the
Escrow Agent, absent gross negligence, shall not be responsible or liable in the
event such communication is not an authorized or authentic communication
(whether due to fraud, distortion or otherwise). In the event of any ambiguity
or uncertainty hereunder or in any notice, instruction or other communication
received by the Escrow Agent hereunder, the Escrow Agent may, in its sole
discretion, refrain from taking any action other than to retain possession of
the Escrow Amount, unless the Escrow Agent receives written instructions, signed
by the Investor Representative and Placement Agent which eliminates such
ambiguity or uncertainty.

                    7.8      The Escrow Agent does not have any interest in the
Escrow Amount deposited hereunder but is serving as escrow holder only and
having only possession thereof. The Company shall pay or reimburse the Escrow
Agent upon request for any transfer taxes or other taxes relating to the Escrow
Amount that are incurred and are required to be incurred pursuant to the terms
and provisions of this Agreement and shall indemnify and hold harmless the
Escrow Agent from any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Company will provide the Escrow Agent with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that the Escrow Agent shall only be responsible
for income reporting with respect to income earned on the Escrow Amount and will
not be responsible for any other reporting. This paragraph shall survive
notwithstanding any termination of this Agreement or the resignation or removal
of the Escrow Agent.

                    7.9      Escrow Agent may generally engage in any kind of
business with the Company, the Investor Representative, the Placement Agent or
any participant in the Offering or any subsidiary or affiliate thereof as if it
had not entered into this Agreement or any other agreement with them. Escrow
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) may now or hereafter be engaged in one or more
transactions with the Company, the Investor Representative, the Placement Agent
or any participant in the Offering or any subsidiary or affiliate thereof or may
act as trustee, agent or representative of either the foregoing parties or
otherwise be engaged in other transactions with such parties (collectively, the
“Other Activities”). Without limiting the forgoing, Escrow Agent and its
affiliates and their officers, directors, employees, and agents (including legal
counsel) shall not be responsible to account to the Company, the Investor
Representative, the Placement Agent or any participant in the Offering or any
subsidiary or affiliate thereof for such Other Activities.

          8.        Fees and Expenses. The Escrow Agent shall be entitled to
payment in the amount of $1,500 per year for the services rendered hereunder. In
addition, the Company agrees to pay the Escrow Agent’s costs and expenses
including reasonable attorney’s fees in the event of any dispute or litigation
threatened or commenced which requires the Escrow Agent in its opinion to refer
such matter to its attorneys and all wire fees, packaging and postal fees and
expenses (including FedEx). Escrow Agent will incur no liability for any delay
reasonably required to obtain such advice of counsel.

- 4 -

--------------------------------------------------------------------------------

          9.        Resignation of Escrow Agent. At any time, upon five (5)
days’ written notice to the Company, the Escrow Agent may resign and be
discharged from its duties as escrow agent hereunder. As soon as practicable
after its resignation, the Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Amount held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 5-day period following the giving of
notice of resignation by the Escrow Agent, the Company shall have failed to
appoint a successor escrow agent, the Escrow Agent may interplead the Escrow
Amount into the registry of any court having jurisdiction.

          10.      Records. The Escrow Agent shall maintain accurate records of
all transactions hereunder. Promptly after the termination of this Agreement or
as may reasonably be requested by the parties hereto from time to time before
such termination, the Escrow Agent shall provide the parties hereto, as the case
may be, with a complete copy of such records, certified by the Escrow Agent to
be a complete and accurate account of all such transactions. The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.

          11.      Notice. All notices, communications and instructions required
or desired to be given under this Agreement must be in writing and shall be
deemed to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:

                     If to Escrow Agent:

Collateral Agents, LLC
111 West 57th Street, Suite 1416
New York, NY 10019
Attn: General Counsel
Fax: (212) 245-9101

                     If to the Company:

Dragon Acquisition Corporation
Shandong Motorway Building
29 Miaoling Road
Qingdao 266000
People’s Republic of China

                     With copies to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Facsimile: 202.663.8007
Attn.: Louis A. Bevilacqua, Esq.


                     If to the Placement Agent:

Brean Murray, Carret & Co., LLC
570 Lexington Avenue
New York, NY 10022
Attention: Richard L. Serrano

- 5 -

--------------------------------------------------------------------------------

                     If to the Investor Representative:

Access America Investments, LLC
11200 Westheimer Rd., Suite 508
Houston, Texas 77042
Attention: Christopher Efird, President

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

          12.      Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

          13.      Assignment and Modification. This Agreement and the rights
and obligations hereunder of any of the parties hereto may not be assigned
without the prior written consent of the other parties hereto. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this
Agreement. No portion of the Escrow Amount shall be subject to interference or
control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Agreement. This Agreement
may be changed or modified only in writing signed by all of the parties hereto.
No waiver of any right or remedy hereunder shall be valid unless the same shall
be in writing and signed by the party giving such waiver. No waiver by any party
with respect to any condition, default or breach of covenant hereunder shall be
deemed to extend to any prior or subsequent condition, default or breach of
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

          14.      Applicable Law. This Agreement shall be governed by and
construed with the laws of the State of New York applicable to contracts made
and to be performed therein. Any litigation concerning the subject matter of
this Agreement shall be exclusively prosecuted in the state or federal courts
located in New York, New York, and all parties consent to the exclusive
jurisdiction and venue of those courts.

          15.      Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

          16.      Attorneys’ Fees. If any action at law or in equity, including
an action for declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

[Signature Page Follows]

- 6 -

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the day and year first above written.

  ESCROW AGENT:         COLLATERAL AGENTS, LLC               By: /s/ Seth
Fishman     Name: Seth Fishman     Title: President               COMPANY:      
  DRAGON ACQUISITION CORPORATION               By: /s/ Yang Chen     Name: Yang
Chen     Title: Chief Financial Officer               INVESTOR REPRESENTATIVE:  
      ACCESS AMERICA INVESTMENTS, LLC               By: /s/ Christopher Efird  
  Name: Christopher Efird     Title: President               PLACEMENT AGENT:  
      BREAN MURRAY, CARRET & CO., LLC               By: /s/ Richard L. Serrano  
  Name: Richard L. Serrano     Title: Managing Director

[Signature Page to IR Escrow Agreement]

--------------------------------------------------------------------------------